Case 4:18-cr-00199 Document 16 Filed in TXSD on 10/24/18 Page 1 of 10

gou§§~;§’*b§"§;§ §?‘i§'§a
UNITED sTATES DISTRICT CoURT
SoUTHERN DISTRICT oF TEXAS OCT 2 4 2018
HoUsToN DivisloN
oav!d.s.sradley, clerkofcoun
UNITED STATES oF AMERICA §
§
v. §
§
FADI issA issA § cRiMINAL No. H-i 8-cR-199-s2
NADAL DIYA §
LABIB DEEB ARAFAT §
MAXIMILIANO sANDovAL RoMERo §
LEATRICE MALIKA DE BRUHL_DANIELS §

SECOND SUPERSEDING INDICTMENT
THE GRAND JURY CHARGES THAT:

COUNT ONE
(Willfully Filing False Tax Return)

On or about April 3, 2012, in the Southern District of Texas and elsewhere within the jurisdiction
of the Court, defendant,
FADI ISSA ISSA,

did willfully make and subscribe a 2011 U.S. lndividual Income Tax Return, IRS Form 1040, which
defendant verified by a written declaration that it was made under the penalties of perjury, which
defendant filed with the Internal Revenue Service, and which defendant did not believe to be true and
correct with regard to every material matter in that defendant claimed on such return a business loss in
the amount of $50,230 (IRS Form 1040, line 12), total income in the amount of $86,574 (IRS Form
1040, line 22) and a refund due of $14,663 (IRS Form 1040, line 74a), whereas, as defendant then and
there well knew and believed, such claimed amounts of business loss, total income and refund due were

false.

In violation of Title 26, United States Code, Section 7206(1).

Case 4:18-cr-00199 Document 16 Filed in TXSD on 10/24/18 Page 2 of 10

COUNT TWO
(Willfully Filing False Tax Return)

On or about February 19, 2013, in the Southern District of Texas and elsewhere within the
jurisdiction of the Court, defendant,
FADI ISSA ISSA,

defendant herein, did willhllly make and subscribe a 2012 U.S. Individual Income Tax Return,
IRS Form 1040, which defendant verified by a written declaration that it was made under the
penalties of peijury, which defendant filed with the Internal Revenue Service, and which defendant
did not believe to be true and correct with regard to every material matter in that defendant claimed
on such return business income in the amount of $5,652 (IRS Form 1040, line 12), total income in
the amount of 3158,738 (IRS Form 1040, line 22) and a refund due of $1,216 (IRS Form 1040,
line 74a), whereas, as defendant then and there well knew and believed, such claimed amounts of
business income, total income and refund due were false.

In violation of Title 26, United States Code, Section 7206(1).

Case 4:18-cr-00199 Document 16 Filed in TXSD on 10/24/18 Page 3 of 10

COUNT THREE
(Willfully Filing False Tax Return)

On or about August 26, 2017, in the Southern District of Texas and elsewhere within the
jurisdiction of the Court, defendant,
FADI ISSA ISSA,

did willfully make and subscribe a 2012 U.S. Return of Partnership Income, IRS Form 1065, for
the partnership GlobServ LLC, which defendant verified by a written declaration that it was made
under the penalties of perjury, which defendant filed with the lntemal Revenue Service, and which
defendant did not believe to be true and correct with regard to every material matter in that
defendant claimed on such return gross receipts or sales in the amount of $8,100,000 (IRS Form
1065, line la) and an ordinary business loss in the amount of $100 (IRS Form 1065, line 22),
whereas, as defendant then and there well knew and believed, such claimed amounts of gross
receipts or sales and ordinary business loss were false.

In violation of Title 26, United States Code, Section 7206(1).

Case 4:18-cr-00199 Document 16 Filed in TXSD on 10/24/18 Page 4 of 10

COUNT FOUR
(Fraud and Misuse of Visas, Permits and Other Documents)

On or about November 20, 2013, in the Southern District of Texas and elsewhere within
the jurisdiction of the Court, defendant,
MAXIMILIAN 0 SANDOVAL ROMERO,
did knowingly obtain and possess a document prescribed by statute or regulation for entry into the
United States, that is, a passport purporting to be issued by the country of Guatemala in the name
of AYMAN OMAR HASSAN ABDELHAMID HASSOUNNA, which the defendant knew to be
forged, counterfeited and falsely made.

ln violation of Title 18, United States Code, Sections 1546(a) and 2.

COUNT FIVE
(Fraud and Misuse of Visas, Permits and Other Documents)

On or about January 27, 2014, in the Southern District of Texas and elsewhere within the
jurisdiction of the Court, defendant,
LABIB DEEB ARAFAT,
did knowingly obtain and possess a document prescribed by statute or regulation for entry into the
United States, that is, a passport purporting to be issued by the country of Guatemala in the name
of FADI ISSA ISSA, which the defendant knew to be forged, counterfeited and falsely made.

In violation of Title 18, United States Code, Sections 1546(a) and 2.

Case 4:18-cr-00199 Document 16 Filed in TXSD on 10/24/18 Page 5 of 10

COUNT SIX
(Fraud and Misuse of Visas, Permits and Other Documents)

On or about July 2, 2014, in the Southern District of TeXas and elsewhere within the
jurisdiction of the Court, defendant,
FADI ISSA ISSA,
did knowingly use, possess and attempt to use a document prescribed by statute or regulation for
entry into the United States, that is, a passport purporting to be issued by the country of Guatemala
in the name of FADI ISSA ISSA, which the defendant knew to be forged, counterfeited and falsely
made.

ln violation of Title 18, United States Code, Sections 1546(a) and 2.

COUNT SEVEN
(Fraud and Misuse of Visas, Permits and Other Documents)

On or about July 4, 2014, in the Southern District of Texas and elsewhere within the
jurisdiction of the Court, defendant,
FADI ISSA ISSA,
did knowingly use, possess and attempt to use a document prescribed by statute or regulation for
entry into the United States, that is, a passport purporting to be issued by the country of Guatemala
in the name of FADI ISSA ISSA, which the defendant knew to be forged, counterfeited and falsely
made. .

ln violation of Title 18, United States Code, Sections 1546(a) and 2.

Case 4:18-cr-00199 Document 16 Filed in TXSD on 10/24/18 Page 6 of 10

COUNT EIGHT
(Fraud and Misuse of Visas, Permits and Other Documents)

On or about July 19, 2014, in the Southern District of Texas and elsewhere within the

jurisdiction of the Court, defendants,

NADAL DIYA and
LABIB DEEB ARAFAT,

did knowingly use, possess and attempt to use a document prescribed by statute or regulation for
entry into the United States, that is a passport purporting to be issued by the country of Guatemala
in the name of NADAL DIYA, which each defendant knew to be forged, counterfeited and falsely

made.

ln violation of Title 18, United States Code, Sections 1546(a) and 2.

COUNT NINE
(Fraud and Misuse of Visas, Permits and Other Documents)

On or about September 10, 2014, in the Southern District of Texas and elsewhere within
the jurisdiction of the Court, defendant,
NADAL DIYA,
did knowingly use, possess and attempt to use a document prescribed by statute or regulation for
entry into the United States, that is a passport purporting to be issued by the country of Guatemala
in the name of NADAL DlYA, which the defendant knew to be forged, counterfeited and falsely

made.

In violation of Title 18, United States Code, Sections 1546(a) and 2.

Case 4:18-cr-00199 Document 16 Filed in TXSD on 10/24/18 Page 7 of 10

COUNT TEN
(Forgery or False Use of Passport)

Between on or about January 1, 2014, and on or about February 28, 2014, in the Southern
District of Texas and elsewhere Within the jurisdiction of the Court, defendants,

LABIB DEEB ARAFAT and
FADI ISSA ISSA,

did willfully and knowingly furnish to another for use, a false, forged, counterfeited and altered
passport or instrument purporting to be a passport, for the country of Guatemala and-in the name
of AYMAN OMAR HASSAN ABDELHAMID HASSOUNNA, which each defendant knew to
be false, forged, counterfeited and altered.

In violation of Title 18, United States Code, Sections 1543 and 2.

COUNT ELEVEN
(Fraud and Misuse of Visas, Permits and Other Documents)

Between on or about August 28, 2014, and on or about August 23, 2015, in the Southern
District of Texas and elsewhere within the jurisdiction of the Court, defendants,

LABIB DEEB ARAFAT and
NADAL DIYA,

did knowingly attempt to use a document prescribed by statute or regulation for entry into the
United States, that is, a passport purporting to be issued by the country of Argentina in the name
of NADAL DIYA, Which each defendant knew to be forged, counterfeited and falsely made.

In violation of Title 18, United States Code, Sections 1546(a) and 2.

Case 4:18-cr-00199 Document 16 Filed in TXSD on 10/24/18 Page 8 of 10

COUNT TWELVE
(Tampering with a Witness, Victim, or an Informant)

On or about August 28, 2014, in the Southern District of Texas and elsewhere within the
jurisdiction of the Court, defendant,
LABIB ARAFAT,
did corruptly attempt to obstruct, influence, and impede an official proceeding by attempting to
bribe government officials with monies and other things of value in order to release for shipment
overseas oilfield equipment previously seized or detained by United States Customs and Border
Protection officers.

In violation of Title 18, United States Code, Sections 1512(0)(2) and 2.

COUNT THIRTEEN
(Tampering with a Witness, Victim, or an Informant)

Between on or about August 28, 2014, and on or about September 16, 2014, in the
Southern District of Texas and elsewhere within the jurisdiction of the Court, defendant,
LABIB ARAFAT,
did corruptly attempt to obstruct, influence, and impede an official proceeding by attempting to
bribe government officials with monies and other things of value in order to release for shipment
overseas oilfield equipment previously seized or detained by United States Customs and Border
Protection officers.

ln violation of Title 18, United States Code, Sections 1512(c)(2) and 2.

Case 4:18-cr-00199 Document 16 Filed in TXSD on 10/24/18 Page 9 of 10

COUNT FOURTEEN
(Tampering with a Witness, Victim, or an Informant)

On or about April 22, 2015 , in the Southern District of Texas and elsewhere within the
jurisdiction of the Court, defendant,
LABIB ARAFAT,
did corruptly attempt to obstruct, influence, and impede an official proceeding by attempting to
bribe government officials with monies and other things of value in order to release for shipment
overseas oilfield equipment previously seized or detained by United States Customs and Border
Protection officers.

ln violation of Title 18, United States Code, Sections 1512(c)(2) and 2.

Case 4:18-cr-00199 Document 16 Filed in TXSD on 10/24/18 Page 10 of 10

COUNT FIFTEEN
(Tampering with a Witness, Victim, or an Informant)

Between on or about June 1, 2016, and on or about September 12, 2018, in the Southern
District of Texas and elsewhere within the jurisdiction of the Court, defendant,
LEATRICE MALIKA DE BRUHL-DANIELS,
did corruptly attempt to obstruct, influence, and impede an official proceeding by providing details
of certain federal criminal investigations to NADAL DIYA, including that he is the target of those
federal criminal investigations, the names of other targets of those federal criminal investigations,
and that he would face arrest if he traveled to the United States.

In violation of Title 18, United States Code, Sections 1512(c)(2) and 2.

A TRUE BILL:

Original Signature on File
FTREPERSON oF rii'E'GRAND JURY

RYAN K. PATRICK
UNITED STATES ATTORNEY

g §;: .,

ALAMDAR‘s. HAMDANI
Assistant United States Attomey

10

